       Case 3:20-cr-03514-JLS Document 48 Filed 04/21/21 PageID.95 Page 1 of 1


 1
 2                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 3                   HONORABLE JUDGE JANIS L. SAMMARTINO
 4
 5
     UNITED STATES OF AMERICA )              No. 20CR3514 JLS
 6                               )
 7                               )
                       Plaintiff )           ORDER
 8   v.                          )           FOR CONTINUANCE OF
 9                               )           Motion HEARING/Trial Setting
     RODRIGUEZ, Fabian           )
10
                                 )
11
12         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
13   that the Motion Hearing/Trial Setting Hearing set for Friday, April 23, 2021 be
14   continued until July 2, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of
15   the new hearing date by May 14, 2021.
16
           For the reasons set forth in the joint motion, the Court finds that the ends of
17
     justice will be served by granting the requested continuance, and these outweigh the
18
     interests of the public and the defendant in a speedy trial. Thus, the Court finds that
19
     time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
20
           IT IS SO ORDERED.
21
     Dated: April 21, 2021
22
23
24
25
26
27
28




                                                                                           1
